DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 are pending in this application.

Election/Restrictions
Non-elected claims 8-20 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gale (US Patent 4,155,627).
The claims have been amended to recite that hard mask is patterned and then the second photoresist is applied rather than applying the second photoresist to the first photoresist pattern.

Therefore, it would have been obvious to one of ordinary skill in the art to have formed a pattern of different heights using a layer of a second photoresist on a substrate because Gale teaches such a process is useful in producing fine patterns.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gale as applied to claims 1 and 2 above, and further in view of Suleski (US 2002/0146627).
The teachings of Gale have been discussed above.  Claims 3-6 recite the gray scale mask which is taught by Suleski.
Suleski teaches using a gray scale mask to expose a photoresist layer (paragraph 0041).  Paragraph 0029 and Figure 1a teach a gray scale mask substrate 6, a layer of material 8 where the absorption of radiation varies with the thickness.  The absorption material can comprise metal (claim 4 recites these limitations).  Paragraph 0030 teaches patterning the photoresist layer 10 and using the pattern to pattern the 
	Therefore, it would have been obvious to one of ordinary skill in the art to have used a gray scale mask formed by the method as taught by Suleski to form an improved pattern using a gray scale mask.

Response to Amendment
The 35 USAC 112 rejections have been overcome due to the amendments made to the claims (claims 4-6) or the cancellation of the claim (claim 7).
The 35 USC 103 rejection has been made with new art teaching the second layer of photoresist being formed on the hard mask pattern and not the first photoresist pattern and the clear recitation that claims 4-6 were steps for forming the gray scale mask.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




								/Kathleen Duda/
								Kathleen Duda
								Primary Patent Examiner
								Art Unit 1737